Dismiss and Opinion Filed July 1, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00311-CV


    HOUSTON INTERNATIONAL INSURANCE GROUP, LTD., BUNKER HILL
 UNDERWRITERS AGENCY, INC., F/K/A BUNKER HILL INTERNATIONAL, LTD.,
 BUNKER HILL UNDERWRITERS AGENCY (CHICAGO), INC., STEPHEN L. WAY,
      KEVIN CUNNINGHAM, AND MICHAEL LEAMANCZYK., Appellants

                                               V.

NATIONSBUILDERS INSURANCE SERVICES, INC., SUNTX CAPITAL PARTNERS,
   LP, SUNTX MANAGEMENT CORP., AND NED N. FLEMING, III, Appellees


                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-06111

                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                 Opinion by Justice FitzGerald
          Appellants have filed a motion seeking to dismiss the appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

140311F.P05



                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HOUSTON INTERNATIONAL                             On Appeal from the 134th Judicial District
INSURANCE GROUP, LTD., BUNKER                     Court, Dallas County, Texas
HILL UNDERWRITERS AGENCY, INC.                    Trial Court Cause No. 12-06111.
F/K/A BUNKER HILL INTERNATIONAL,                  Opinion delivered by Justice FitzGerald.
LTD., BUNKER HILL UNDERWRITERS                    Justices Moseley and O’Neill participating.
AGENCY (CHICAGO), INC., STEPHEN L.
WAY, KEVIN CUNNINGHAM, AND
MICHAEL LEAMANCZYK , Appellants

No. 05-14-00311-CV        V.

NATIONSBUILDERS INSURANCE
SERVICES, INC., SUNTX CAPITAL
PARTNERS, LP, SUNTX MANAGEMENT
CORP., AND NED N. FLEMING, III,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Nationsbuilders Insurance Services, Inc., Suntx Capital
Partners, LP, Suntx Management Corp., and Ned N. Fleming, III recover their costs, if any, of
this appeal from appellants Houston International Insurance Group, Ltd., Bunker Hill
Underwriters Agency, Inc. f/k/a Bunker Hill International, Ltd., Bunker Hill Underwriters
Agency (Chicago), Inc., Stephen L. Way, Kevin Cunningham, and Michael Leamanczyk.



Judgment entered July 1, 2014